Case 6:20-cv-00023-NKM-RSB Document 57 Filed 11/17/20 Page 1 of 2 Pageid#: 653




                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                           Lynchburg Division


   STUDENT A, STUDENT C, and
   STUDENT D, individually and on behalf of                             Case No. 6:20-cv-00023-NKM
   all others similarly situated,
                                                                        JURY TRIAL DEMANDED
                  Plaintiffs,

                          v.

   LIBERTY UNIVERSITY, INC., d/b/a
   LIBERTY UNIVERSITY,

                  Defendant.


                        PLAINTIFF STUDENT B’S NOTICE OF VOLUNTARY DISMISSAL
                 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Student B, by counsel, hereby provides notice

 to this Court of the dismissal without prejudice as to Student B only in this action. Student B has not

 previously dismissed any federal or state action based on or including the same claims as asserted in the

 subject action. Plaintiff B states that no answer or summary judgment motion has been filed by the

 defendant in this matter.


                 This notice applies only to the claims asserted by Student B; this matter shall remain pending as to

 Students A, C, and D.


 Dated: November 17, 2020                                 Respectfully submitted,

                                                          s/ Lisa S. Brook___________________________
                                                          E. Kyle McNew (VSB No. 73210)
                                                          J. Gregory Webb (VSB No. 38157)
                                                          Lisa S. Brook (VSB No. 35661)
                                                          MICHIEHAMLETT
                                                          310 4th Street, NE
                                                          P.O. Box 298
                                                          Charlottesville, Virginia 22902
                                                          Tel.: 434-951-7231
                                                          Fax: 434-951-7254


 {00693740-1 }
Case 6:20-cv-00023-NKM-RSB Document 57 Filed 11/17/20 Page 2 of 2 Pageid#: 654




                                            kmcnew@michiehamlett.com
                                            gwebb@michiehamlett.com
                                            lbrook@michiehamlett.com

                                            Adam J. Levitt*
                                            Amy E. Keller*
                                            Laura E. Reasons*
                                            DICELLO LEVITT GUTZLER LLC
                                            Ten North Dearborn Street, Sixth Floor
                                            Chicago, Illinois 60602
                                            Tel.: 312-214-7900
                                            alevitt@dicellolevitt.com
                                            akeller@dicellolevitt.com
                                            lreasons@dicellolevitt.com

                                            Matthew S. Miller*
                                            MATTHEW S. MILLER LLC
                                            77 West Wacker Drive, Suite 4500
                                            Chicago, Illinois 60601
                                            Tel.: 312-741-1085
                                            mmiller@msmillerlaw.com

                                            *Admitted Pro Hac Vice

                                            Counsel for Plaintiffs and the Proposed Class



                                CERTIFICATE OF SERVICE


        I hereby certify that the foregoing was filed using the Court’s CM/ECF electronic filing
 system on November 17, 2020, which will cause a notice of such filing to all counsel of record.


                                                           /s/ Lisa S. Brook




 {00693740-1 }                                 2
